Name: Council Decision (CFSP) 2016/51 of 18 January 2016 in support of the Biological and Toxin Weapons Convention (BTWC) in the framework of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: international affairs;  defence;  international security
 Date Published: 2016-01-19

 19.1.2016 EN Official Journal of the European Union L 12/50 COUNCIL DECISION (CFSP) 2016/51 of 18 January 2016 in support of the Biological and Toxin Weapons Convention (BTWC) in the framework of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (the EU Strategy) (1), Chapter III of which contains a list of measures to combat such proliferation. (2) The Union is actively implementing the EU Strategy and is giving effect to the measures listed in Chapter III thereof, in particular those measures related to the reinforcement, implementation and universalisation of the Biological and Toxin Weapons Convention (BTWC). (3) On 27 February 2006, the Council adopted Joint Action 2006/184/CFSP in support of the BTWC, in the framework of the EU Strategy against the proliferation of the Weapons of Mass Destruction (2). Since the adoption of Joint Action 2006/184/CFSP, seven more States have become States Parties to the BTWC. Joint Action 2006/184/CFSP expired on 26 August 2007. (4) In March 2006, the Council adopted an Action Plan on biological and toxin weapons, complementary to Joint Action 2006/184/CFSP in support of the BTWC (3). The Action Plan provided for an efficient use of Confidence Building Measures (CBMs) and the United Nations (UN) Secretary-General investigation mechanism for alleged use of biological weapons. (5) On 10 November 2008, the Council adopted Joint Action 2008/858/CFSP in support of the BTWC, in the framework of the EU Strategy against the proliferation of Weapons of Mass Destruction (4). Three more States have become States Parties to the BTWC since the adoption of Joint Action 2008/858/CFSP, and several States benefited from assistance provided by Union experts. (6) The Sixth Review Conference of the BTWC decided to establish the Implementation Support Unit (ISU), with a 5-year mandate (2007-2011), within the Geneva Branch of the UN Office for Disarmament Affairs (UN ODA) in order to provide administrative support to meetings agreed by the Sixth Review Conference, as well as support for the comprehensive implementation and universalisation of the BTWC and the exchange of CBMs. (7) On 18 July 2011, the Council adopted Decision 2011/429/CFSP (5), relating to the position of the European Union for the Seventh Review Conference of the States Parties to the BTWC (hereinafter the Seventh Review Conference). (8) The Seventh Review Conference decided to renew the mandate of the ISU for another 5-year term (2012-2016) and decided to expand its tasks to include the implementation of the decision to establish and administer the database for assistance requests and offers, and facilitating the associated exchange of information among States Parties, as well as supporting, as appropriate, the implementation by States Parties of the decisions and recommendations of the Seventh Review Conference. (9) On 23 July 2012, the Council adopted Decision 2012/421/CFSP (6) in support of the BTWC, in the framework of the EU Strategy against the proliferation of WMD. Six more States have become States Parties to the BTWC since the adoption of Decision 2012/421/CFSP and several States benefited from assistance provided by Union experts. (10) The objectives of Decision 2011/429/CFSP and Decision 2012/421/CFSP, in particular those aspects on which consensus was reached at the Seventh Review Conference, should be carried forward, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of giving immediate and practical application to some elements of the EU Strategy against the Proliferation of Weapons of Mass Destruction, and building on the successful implementation of Joint Actions 2006/184/CFSP, 2008/858/CFSP and Council Decision 2012/421/CFSP, this Decision serves as an operational policy tool for carrying forward the objectives of Decision 2011/429/CFSP and focuses in particular on those aspects on which consensus was reached at the Seventh Review Conference, as reflected in its Final Document. This Decision is guided by the following principles: (a) making best use of the experience gained through Joint Actions 2006/184/CFSP, 2008/858/CFSP and Decision 2012/421/CFSP; (b) reflecting on specific needs expressed by the States Parties as well as States not party to the BTWC with respect to the better implementation and universalisation of the BTWC; (c) encouraging national and regional ownership of the projects in order to ensure their long-term sustainability and to build a partnership between the European Union and third parties in the framework of the BTWC; (d) focusing on those activities that bring concrete results and/or contribute to an early framing of common understandings relevant to the 2016 BTWC review conference; (e) including measurable indicators of results, to be defined before starting the activities, and including those related to the impact of awareness and education programmes whenever possible; (f) supporting the Chair of the States Parties' meetings towards the Eighth Review Conference and making best use of the mandate of the ISU as agreed at the Sixth Review Conference and renewed and expanded at the Seventh Review Conference. 2. The European Union shall support the following projects corresponding to measures of the EU Strategy:  promoting universal adherence to the BTWC by encouraging States not party to better understand the benefits of joining the BTWC and getting more involved in BTWC meetings and other activities,  enhancing interaction with non-governmental stakeholders on science and technology and biosafety and biosecurity,  developing national capacities for BTWC implementation  in particular in developing countries, and on areas such as Articles VII and X  by improving the quality and quantity of declarations submitted under the Confidence-Building Measures system in order to enhance confidence in compliance with the BTWC,  supporting the intersessional programme and the preparations for the Eighth Review Conference,  strengthening the United Nations Secretary-General's Mechanism for Investigation of Alleged Use of Chemical, Biological and Toxin Weapons (SGM),  enabling tools for awareness-raising, education and engagement. A detailed description of these projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the activities referred to in Article 1 shall be entrusted to the UN ODA. It shall perform its task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the UN ODA. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 2 340 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the UN ODA. The agreement shall stipulate that the UN ODA is to ensure the visibility of the Union contribution appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the UN ODA. Those reports shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 36 months after the date of the conclusion of the financing agreement referred to in Article 3(3) or 6 months after the date of its adoption if no financing agreement has been concluded within that period. Done at Brussels, 18 January 2016. For the Council The President F. MOGHERINI (1) Council Document 15708/03. Not yet published in the Official Journal, but available at http://register.consilium.europa.eu (2) OJ L 65, 7.3.2006, p. 51. (3) OJ C 57, 9.3.2006, p. 1. (4) OJ L 302, 13.11.2008, p. 29. (5) Council Decision 2011/429/CFSP of 18 July 2011 relating to the position of the European Union for the Seventh Review Conference of the States Parties to the Convention on the prohibition of the development, production and stockpiling of bacteriological (biological) and toxin weapons and on their destruction (BTWC) (OJ L 188, 19.7.2011, p. 42). (6) Council Decision 2012/421/CFSP of 23 July 2012 in support of the Biological and Toxin Weapons Convention (BTWC), in the framework of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 196, 24.7.2012, p. 61). ANNEX 1. PROJECTS 1.1. Project 1: Support for BTWC universalisation 1.1.1. Project purpose To promote universal adherence to the BTWC by encouraging States not party to the BTWC better to understand the benefits of joining the BTWC and getting more involved in BTWC meetings and other activities. This project will support the implementation of the decisions and recommendations of the Seventh Review Conference concerning universalisation of the BTWC. 1.1.2. Expected results of the project (a) Increased adherence to the BTWC in all geographic regions; (b) Enhanced understanding of the BTWC among the relevant national authorities, including parliamentarians, and/or strengthened sub-regional networking concerning the BTWC in order to promote membership and implementation of the BTWC; (c) An increased number of States which have committed to joining the BTWC and which are taking steps to that end; (d) An increased number of States not party to the BTWC engaging in BTWC activities and meetings; (e) Voluntary implementation of the BTWC by States prior to their accession thereto. 1.1.3. Project description The BTWC Review Conferences have regularly asserted that increasing the membership of the BTWC is of great importance. However, there are still 24 States not party to the BTWC, mostly in Africa and the Pacific. This project therefore involves specific programmes to target those States. The programmes would work closely with other relevant actors, including the Organization for the Prohibition of Chemical Weapons (OPCW), the United Nations Security Council Resolution (UNSCR) 1540 Committee, the CBRN Centres of Excellence and civil society organisations (e.g. VERTIC and the Institute for Security Studies) to develop ongoing working relationships with relevant regional and sub-regional bodies, provide tailored informational materials where necessary and engage directly with States in the targeted region. A number of in-country universalisation activities will be conducted at the request of States not party to the BTWC, starting with those which are close to BTWC membership. Those activities would build on the discussions and outcomes from previous regional workshops, transferring them to a national context, and be tailored to national circumstances. They would involve the preparation of a universalisation work plan for each State involved, with the involvement of national stakeholders. If possible and appropriate, those visits could be a joint activity between States with ongoing close cooperation and similar national circumstances. Focus areas for the activities will be the provision of specific informational materials on the benefits of joining the BTWC, awareness-raising among national stakeholders, including parliamentarians and other political decision makers, the establishment of national coordination, and sponsorship for key individuals to attend BTWC meetings or other relevant events. 1.2. Project 2: Interaction with non-governmental stakeholders on science and technology 1.2.1. Project purpose To enhance the interaction between the BTWC process and non-governmental stakeholders, such as the scientific community and industry, through the organisation of regional workshops on scientific and technological issues and on biosafety and biosecurity in the run up to the Eighth Review Conference. This project would furthermore directly engage scientists and biosafety professionals in developing countries in order to raise awareness of the BTWC, to develop capacities for more effective implementation of the BTWC and to facilitate international cooperation for peaceful purposes. 1.2.2. Expected results of the project (a) Increased awareness among the scientific community of the BTWC and industry, and related issues and increased involvement of the scientific community and national and regional scientific, professional and industrial associations in BTWC implementation; (b) A broader and deeper understanding of the relevance of scientific and technological issues to the implementation of the BTWC among national policymakers and officials; (c) Constructive input into the consideration of the standing agenda item on science and technology at BTWC meetings, as well as input into consideration by the Eighth Review Conference of ways in which to strengthen reviews of scientific and technological developments relevant to the BTWC; (d) Increased interaction between the scientific community, academia, research organisations, professional associations, industry and regulatory agencies and policymakers at a national and regional level and enhanced input into reviews of scientific and technological developments relevant to the BTWC; (e) Promotion of linkages with other multilateral and regional initiatives in the area of science and technology; and (f) Increased international cooperation on scientific and technological issues that could support capacity building in developing countries in areas of relevance to the BTWC, particularly Articles VII and X, such as detection, diagnosis and prevention of disease outbreaks, vaccines, therapeutics, analytical methods, preparedness and response. 1.2.3. Project description and implementation A maximum of five workshops, organised in collaboration with global and regional scientific associations, industry (represented by global or regional relevant industrial federations and professional associations such as biosafety-associations) and academic experts, would focus on the topics identified under the standing agenda item on science and technology and its impact on biosafety and biosecurity, and would encourage a regional dialogue on such issues while at the same time raising awareness amongst the scientific and professional community within the regions. Such workshops will, as appropriate, be convened adjacent to relevant scientific conferences or biosafety conferences to maximise outreach possibilities and to minimise costs. A key element of these workshops will be active participation by scientists and regulatory professionals from developing countries, which will require sponsorship. To further sustain the engagement of the aforementioned stakeholders, small grants will be made available in order for them to conduct subsequent research leading to publications on topics discussed at the workshops. The sustainability of this project will be addressed through the establishment of a virtual network of experts drawn from participants in the workshops. Such experts could also be included on national delegations to BTWC meetings and could contribute to the review of scientific and technological developments. 1.3. Project 3: Capacity development for BTWC implementation 1.3.1. Project purpose The Seventh Review Conference reaffirmed that the enactment and implementation of necessary national measures would strengthen the effectiveness of the BTWC. The Conference called upon States Parties to adopt legislative, administrative, judicial and other measures, including awareness-raising and codes of conduct, designed to enhance domestic implementation of the BTWC and to ensure the safety and security of microbial or other biological agents or toxins. Based on experiences gained through Joint Action 2008/858/CFSP and Council Decision 2012/421/CFSP, extended national BTWC implementation assistance programmes will be provided to a maximum of eight countries. 1.3.2. Expected results of the project (a) The adoption of appropriate legislative or administrative measures, including criminal law provisions, which encompass the full scope of the prohibitions and preventive measures provided for in the BTWC and elaborated by the Seventh Review Conference; (b) Effective implementation and enforcement to prevent violations of the BTWC and to impose sanctions in cases of breaches; (c) Better coordination and networking among all stakeholders involved in the BTWC process, including national and regional bio-safety associations, parliamentarians and the private sector, in order to promote effective implementation; (d) Promotion of awareness-raising programmes, codes of conduct and standards for bio-safety and bio-security; (e) The creation or enhancement of national mechanisms for the compilation of the required information and for the annual submissions of CBMs; (f) An increased number of States Parties participating in the CBM exchange on a regular basis and an increased quality of the information submitted; (g) An increase in the number of States Parties submitting their CBM returns electronically; (h) An increase in the number of States Parties actively contributing to the review of developments in science and technology in the framework of the BTWC; (i) Increased scientific collaboration among countries in areas relevant to the BTWC; and (j) Improved technical competence and understanding by scientists from developing countries participating in such programmes. 1.3.3. Project description Each programme will run for approximately 12 months, involving participation by EU delegations and CBRN Centres of Excellence in beneficiary countries, and the UN regional disarmament centres where appropriate, and will comprise: (a) an initial national workshop, to gather all the relevant domestic agencies and stakeholders, to introduce the BTWC, to identify motivated and reliable local partners, and to make an initial assessment of needs and priorities; (b) use of the existing CBM-guide and the National Implementation Guide, and appropriate information or e-training for BTWC points of contact on how to use the electronic platform, when the latter is operational; (c) the development of a structured Action Plan, tailored for the beneficiary country, that would involve visits and/or workshops by various assistance providers over the duration of the programme, as well as training provided in EU Member States or elsewhere; (d) the execution of the Action Plan, with assistance providers conducting the respective assistance activities (e.g. drafting of legislation, bio-safety/bio-security training, dual use export control, CBM preparation and submission, police training, awareness-raising for scientists, emergency response planning, etc.); and (e) a wrap-up workshop following the conclusion of the activities, where the threads will be drawn together, agencies will report on their activities and progress, and any needs for further or continuing assistance will be assessed. To ensure efficient and productive assistance, a workshop for EU experts assisting beneficiary countries under this project will be organised with the objective of discussing best practices and appropriate preparations for assistance activities. 1.4. Project 4: Support for the intersessional programme and preparations for the Eighth Review Conference 1.4.1. Project purpose This programme focuses on mobilising BTWC States Parties for active participation in the Eighth Review Conference through organising regional/sub-regional workshops and offering opportunities to reflect on and discuss key topics of the 2012-2015 inter-sessional programme. It also includes practical support for topics which have been discussed during the intersessional programme, such as Article VII and the concept of a peer review mechanism. 1.4.2. Expected results of the project (a) Increased awareness of the BTWC and the Eighth Review Conference in 2016 and its significance for the future evolution of the BTWC; (b) Comprehensive and cross-regional dialogue on issues to be considered at the Eighth Review Conference; (c) The development of a number of proposals for new initiatives to be implemented after the Eighth Review Conference, and broad support for their adoption by the Eighth Review Conference; (d) The further elaboration of the concept of a peer review mechanism in the framework of the BTWC. Support could be given, for instance, to the organisation of one or several such exercises in third countries and the identification of useful lessons to be learnt regarding the relevance of the concept; and (e) The identification of lessons learned from the Ebola outbreak in West Africa which are relevant to implementation of Articles VII and X of the BTWC. 1.4.3. Project description A series of regional/sub-regional workshops will be organised to address the topics of the 2012-2015 inter-sessional programme and to help the President of the next Review Conference ahead of and during the Eighth Review Conference, with a view to the future evolution of the BTWC, and will have as their objective to facilitate common understandings on a regional/sub-regional basis by discussing proposals for moving issues forward. Such workshops could take place adjacent to the science and technology workshops described above to take maximum advantage of resources and experts and to encourage dialogue and interaction among scientists, irrespective of their institutional affiliation, and policymakers. Events will also be organised in Geneva as appropriate. Therefore these workshops should also aim at the participation of scientists and representatives from industry and professional associations. It would encourage the formation of a broad constituency of States Parties in favour of the incremental strengthening of the BTWC. A Sponsorship programme would be linked with the workshops, to enable participants from developing States Parties to attend the workshops and the Eighth Review Conference. In this context it can be examined how sponsored participants could be connected with members of delegations of EU Member States during BTWC meetings. Consideration of how to operationalise Article VII of the BTWC would be valuable, taking into account the wealth of experience being generated by the Ebola outbreak in West Africa. A lessons-learned study will be undertaken focusing on the implications of the outbreak and the international response thereto for the implementation of Article VII of the BTWC, but also covering aspects of relevance to Article X in terms of scientific cooperation and the development of therapeutics and vaccines. A report will be produced for consideration by States Parties in their preparations for the Eighth Review Conference. At least one exercise among interested States Parties of the peer review mechanism will be undertaken in order to broaden support for this concept and to further explore the relevance of the concept. The exercise will build upon the exercise conducted in France in 2013, and that conducted by the BENELUX countries in 2015, with a view to producing a report for the consideration of States Parties in advance of the Eighth Review Conference. A study will also be made of how to make the provisions of Article V of the BTWC regarding consultation among States Parties more effective. 1.5. Project 5: Support to the UN Secretary-General's Mechanism 1.5.1. Project purpose To support strengthening of the United Nations Secretary-General's Mechanism for Investigation of Alleged Use of Chemical, Biological and Toxin Weapons (SGM). 1.5.2. Expected results of the project Strengthening the preparedness of the SGM, including activities pursuant to the outcomes of the lessons-learned exercise for the 2013 UN Investigation Mission in Syria: (a) expanded roster of trained experts (basic and specialised training events  estimated three training courses convened); (b) convene inaugural meeting of SGM stakeholders (one meeting): meeting to serve as an intra- and inter-organisational mechanism for cooperation, including when the SGM is not activated, to assess and further strengthen the SGM on a regular basis; (c) cross-organisational training events: coorganised trainings by the UN and other international organisations to utilise and better coordinate existing resources and best practices in order to maximise efficiency and avoid duplication of efforts (estimated two training events convened). 1.5.3. Project description In addition to the continuation of support provided to regular basic and specialised training courses offered to experts nominated to the SGM Roster, there are several SGM-related events that can be identified as important activities under this project. Activities aimed at implementing, inter alia, the above-referenced conclusions of the lessons-learned exercise from the UN Mission in Syria and thereby strengthening the SGM over the long-term, are of particular importance in this regard. 1.6. Project 6: Enabling tools for awareness-raising, education and engagement 1.6.1. Project purpose To produce concrete and practical tools, materials and approaches to enable the activities described in the projects above. Such tools will be produced in formats appropriate to their audiences, including printed versions, and will, in general, require translation to all official languages of the United Nations. To promote the use of the tools which were produced during the former EU-actions: the CBM-guide and the national implementation guide. 1.6.2. Expected results of the project (a) Support to the projects described above; (b) Increased awareness of the issues of biological weapons, responsible conduct of science, and ethical issues among students and their teachers; (c) Wide dissemination of informational materials about the BTWC and the wider issues relating to the potential misuse of biology. 1.6.3. Project description A number of projects can already be identified, while others will emerge once the project is underway. In the former category for example, is the production of a web-based educational resource and educational materials for university students and/or secondary school biology students and teachers. The utilisation of techniques such as active learning and blended learning will be important here, as will coordination with existing initiatives such as the work undertaken by the University of Bradford in cooperation with other partners. Translation of the BTWC website and materials produced under this and earlier Council Decisions is also an identifiable and necessary project. 2. PROCEDURAL ASPECTS, COORDINATION The implementation of the projects will be initiated by a Steering Committee with an objective of determining procedures and modalities for cooperation. The Steering Committee will review the implementation of the projects regularly, at least once every 6 months, including by using electronic communication means. The Steering Committee will be composed of representatives of the HR and UNODA/BWC-ISU. The applications of States Parties, which are not EU Member States, for any assistance and cooperation under this decision shall be addressed to the UNODA/BWC-ISU. The UNODA/BWC-ISU will review and assess those applications, as appropriate, and submit recommendations to the Steering Committee. The Steering Committee will examine the applications for assistance as well as the Action Plans and their implementation. On the proposal of the HR, and taking into account the outcomes of discussions in the Steering Committee, the HR will make the final decision on the beneficiary countries in consultation with the competent working parties of the Council. To ensure a strong ownership and sustainability of EU-initiated activities by beneficiary countries, it is envisaged that whenever possible and appropriate, selected beneficiaries will be asked to prepare the Action Plans, which will, inter alia, specify the timetable for carrying out funded activities (including those funded through national resources), the scope and the duration of the project and the main stakeholders. The UNODA/BWC-ISU, or EU Member States as appropriate, will be associated with the preparation of those Action Plans. The implementation of the projects will be carried out in accordance with the Action Plans. 3. REPORTING AND ASSESSMENT The UNODA/BWC-ISU will submit to the HR 6-monthly progress reports on the implementation of the projects. In addition, reports will be submitted on individual assistance activities taking place under the established Actions Plans for beneficiary countries. The reports will be transmitted to the relevant working party of the Council for assessment of progress and overall evaluation of projects and possible follow-up. Whenever possible, the BTWC States Parties will be informed about the implementation of the projects, including through electronic means. Beneficiary States will be expected to report to BTWC meetings on the conduct and outcome of activities implemented for their benefit and to give due acknowledgement to the support of the EU. 4. PARTICIPATION OF EXPERTS COMING FROM EU MEMBER STATES The active involvement of experts coming from EU Member States is necessary for successful implementation of the Decision. The UNODA/BWC-ISU will be encouraged to make use of those experts. Their mission costs related to the implementation of projects will be covered by this Decision. It is expected that when assistance visits are envisaged (such as legal assistance or assistance with CBMs), a visit by a maximum of three experts for a maximum duration of 5 days will be considered as standard practice. To ensure efficient and productive assistance, a workshop for EU experts assisting beneficiary countries under this project will be organised with the objective of discussing best practices and appropriate preparations for assistance activities and the compilation of a set of assistance materials such as presentations and publications. 5. DURATION The total estimated duration of the projects' implementation is 36 months. 6. BENEFICIARIES The beneficiaries of Project 1 will be States not party to the BTWC (both signatory States and non-signatory States) for universalisation activities, including the private sector, academia and NGOs where appropriate. The beneficiaries of Project 2 will be States Parties who will be assisted in their assessments of the implications of scientific and technological developments for the BTWC, representatives of the scientific community, international, regional and national scientific associations, academia and industries. The beneficiaries of Project 3 in relation to capacity development activities are States Parties to the BTWC, with particular attention being paid to States that have recently acceded to the BTWC, while the beneficiaries of Article X activities will be individual scientists, scientific conferences and institutions. The beneficiaries of Project 4 will be States Parties, particularly officials working on BTWC issues such as those designated as National Contact Points and those in Permanent Missions in Geneva, experts invited to participate in the workshops and in the peer review mechanism exercise and those involved in the preparation of the studies on Articles V and VII. The beneficiaries of Project 5 will be experts on the SGM roster, participants in the SGM training courses and events, and participants in the stakeholder meeting. The beneficiaries of Project 6 will be those who produce the relevant materials as well as those who make use of them, e.g. students and teachers, industry officials and NGOs. 7. THIRD PARTY REPRESENTATIVES In order to promote regional ownership and the sustainability of the projects, the participation of non-EU experts, including those from relevant regional and international organisations, will be funded by this Decision. The participation by UNODA/BWC-ISU in BTWC workshops and meetings will be funded. The participation of the Chair of BTWC meetings may be funded on a case-by-case basis. 8. IMPLEMENTING ENTITY  STAFF ISSUES Given the extra-budgetary character of the activities envisaged in this Decision for the UNODA, additional staff will be required. 9. EU VISIBILITY UNODA shall take all appropriate measures to publicise the fact that the Action has been funded by the European Union. Such measures will be carried out in accordance with the Commission Communication and Visibility Manual for EU External Actions laid down and published by the European Commission. UNODA will thus ensure the visibility of the Union contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions, and raising awareness of the reasons for the Decision as well as Union support for the Decision and the results of this support. Material produced by the project will prominently display the Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag.